DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 01/14/2021. Claims 1-25 are pending in the current office action. Claims 1, 5, 10-11, and 24-25 has been amended by the applicant. Claims 16 and 20-23 remain withdrawn as being drawn to a non-elected group or species. 

Status of the Rejection
The specification and claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-10, 17-19, and 24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hadwen et al. (US 2016/0375437 A1). 
Regarding claim 1, Hadwen discloses a method of performing a digital biological assay in an electrowetting on dielectric (EWOD) device (method of performing a bio-chemical test (assays) on sample droplets using an EWOD device [abstract; Paras. 0024-32]) comprising the steps of: 
inputting a sample reservoir containing biological entities and assay reagents into the EWOD device (the EWOD device is configured to perform droplet operations including inputting droplets onto the array from large input reservoirs which interface the device with the outside world wherein the sample solution from which the parent droplets are partitioned includes a sample and regent including species such as a chemical species, a solute, a molecule or biomolecule, a particle or a cell [Paras. 0029, 0091, 0093-0095, 0103, 0129]);
partitioning the sample reservoir into partitions for digital biological assay by performing electrowetting operations with the EWOD device (providing a parent droplet that is diluted by mixing with a dilution droplet via electrowetting operations [Paras. 0095, 0103, 0106, 0121; Figs. 6-7 and 9-10: Note: the parent droplet and the product droplet both meet the limitations of the “partitions”]);
measuring a volume of each partition (the concentration of the product droplet is determined from measured volumes and known concentrations of both parent and diluent droplets and the volumes of the product droplets can also be directly measured [Paras. 0099-0102; 0105: Figs. 6-7 and 9-10]);
changing a condition of the partitions to initiate the digital biological assay, wherein the changed condition results in the biological entities performing a biological process to generate a product substance (the parent droplet is mixed with a diluent droplet to a target concentration, the product droplet is then split into daughter droplets and the daughter droplets are split into reaction droplets wherein the reaction droplets may then be controlled so as to perform a digitized reaction such as a chemical reaction including a PCR reaction or enzyme turnover assay [Para. 0103, 0110, 0128, 00131, 0152-0153; Figs. 7 and 9-10]);
performing the digital biological assay by the steps of:
measuring a partition property and the volume of each partition in real time, wherein the partition property is indicative of the product substance generated by the biological process of any biological entity or entities within a respective partition (the dilution ratio B, concentration Q, and volumes of the parent and product droplets are measured and thus the property is measured in real time as the parent droplet is diluted and assay is performed on the reaction droplets that is indicative of the biological entities present within the reactant, daughter, and/or parent droplets [Paras. 0101-0103, 0116, 0129, 0131-0132; Fig. 8]);
determining a concentration of the product substance in each partition based on the measured partition property and the volume (the dilution ratio, concentration and volume are measured in order to determine the concentration of the parent, product, and reaction droplets in order to perform the assays at a 
categorize the partitions by a number of biological entities contained in each partition based on the determined concentration of the product substance (the digital assays are performed at a multiplicity of concentrations wherein reaction droplets comprising the reaction products are formed at multiple different concentrations such as forming one hundred droplets at each concentration [Paras. 0128-0132; Figs. 8-10; Note: the formation of multiple sets of droplets at a known concentration of product/reaction droplets meets the limitation of “categorizing” the partitions]).
Regarding claim 2, Hadwen further discloses wherein the EWOD device includes integrated impedance sensing circuit, and the volume of each partition is determined based on an impedance sensed by the impedance sensing circuit (the sensor circuit 48 can include electrical impedance (e.g., capacitance) wherein the integrated impedance (capacitance) sensor measures the volume with errors of one percent or less [Paras. 0084, 0101-0102, 0141]). 
Regarding claims 3-4, Hadwen further discloses wherein the partition property comprises an optical property that is measured by an optical sensor of the EWOD device, of instant claim 3, wherein the optical property is fluorescence or absorption of the partition of light from a light source that emits light onto the EWOD device, of instant claim 4
Regarding claim 5, Hadwen further discloses wherein changing the condition of the partitions to initiate the digital biological assay comprises at least one of a change in temperature, an addition of an extra chemical component, light activation, or electrochemical activation (the chemical reaction may involve further interactions with other droplets wherein the reactions may include PCR reactions or enzyme turnover assays which would inherently require interactions of the target analyte with other chemical components [Para. 0131]). 
Regarding claim 6, Hadwen further discloses plotting time dependent changes in the partition property to determine relative concentrations of the product substance in each partition, and counting the number of biological entities in each position (Hadwen teaches plotting the location, time and concentration of each parent, daughter, and reaction droplet wherein the concentration and dilution of each parent/daughter/reaction droplet is determined and further wherein the concentration of target species “biological entities” are determined at each reaction droplet/position [Paras. 0102-0103, 0116, 0142; Fig. 8]). 
Regarding claim 7, Hadwen further discloses wherein categorizing the partitions comprises deeming partitions that show no change in the partition property as having zero biological entities; deeming those partitions with a slowest rate of increase of the partition property as having one biological entity; deeming those partitions with a next slowest rate of increase of the partition property as having two biological entities; deeming those partitions with a next slowest rate of increase of the partition property as having three biological entities; and deeming those partitions with a next slowest rate of increase of the partition property as having four or more biological entities (Hadwen 
Regarding claim 8, Hadwen further discloses wherein the method further comprises estimating an initial concentration of the biological entities in the sample reservoir (the starting concentration of the species is calculated [Para. 0154; Note: the concentration of the parent particle is representative of the large input reservoir from which the parent droplet was introduced into the EWOD device]). 
Regarding claim 9
Regarding claim 10, Hadwen further discloses recording a partition history comprising a volume of the sample reservoir from which the partitions were generated, an order in which the partitions were generated from the sample reservoir, and the volume for each partition over time (the parent droplet, daughter droplets, and reaction droplets are all measured for the dilution ratio B, concentration Q, and volumes as the parent droplet is diluted and assay is performed on the reaction droplets that is indicative of the biological entities present within the reaction, daughter, and/or parent droplets and thus the initial volume of the parent droplet is recorded as it is introduced in the EWOD device (i.e., order it was generated) wherein the concentrations of the parent, dilution and product/daughter droplets are used to calculate the dilution ratio and thus the partition volumes are monitored over time (i.e., during dilution) [Paras. 0101-0103 0116, 0129, 0131-0132; Fig. 8]). 
Regarding claims 17-18, Hadwen further discloses wherein the biological assay Is nucleic acid amplification by polymerase chain reaction (PCR), of instant claim 17, comprising characterizing a distribution lengths of nucleic acid molecules in the sample reservoir, of instant claim 18 (the method includes a method of performing a digital-PCR method in droplet format wherein digital-PCR allows one to determine exactly how many copies of a DNA molecule were in the original sample [Paras. 0023-0032, 0131; Fig. 10]). 
Regarding claim 19, Hadwen further discloses wherein the biological assay comprises one of an enzyme-linked immunosorbent assay (ELISA) for protein biomarker quantitation, an enzymatic assay for quantitation of enzymatic turnover, or a cell-based assay for phenotyping or genotyping (performing a digitized reaction such as 
Regarding claim 24, Hadwen disclose a non-transitory computer-readable medium storing program code which is executed by a processing device for controlling actuation voltages applied to array elements of an element array of an electro-wetting on dielectric (EWOD) device for performing droplet manipulations on droplets on the element array (the array element circuit 84 controls the electrode potential of the corresponding element electrode 38 and row driver and column driver circuits 76/78 supply control signals to the array element circuits 84 wherein the EWOD device communicates using a serial input data stream with a controller/processor through serial interface 80 to perform the method described there wherein the actuation voltages are applied to the various electrodes using supply interface 83 for performing the droplet manipulations on droplets of the array [Paras. 0075-0078; Figs. 2-4; Note: the presence of a processing device is inherent as the EWOD method described requires specific controls of the voltages to manipulate the droplets]), the program code being executable by the processing device to perform the steps of: 
inputting a sample reservoir containing biological entities and assay reagents into the EWOD device (the EWOD device is configured to perform droplet operations including inputting droplets onto the array from large input reservoirs which interface the device with the outside world wherein the sample solution from which the parent droplets are partitioned includes a sample and regent including species such as a chemical species, a solute, a molecule or biomolecule, a particle or a cell [Paras. 0029, 0091, 0093-0095, 0103, 0129]);
partitioning the sample reservoir into partitions for digital biological assay by performing electrowetting operations with the EWOD device (providing a parent droplet that is diluted by mixing with a dilution droplet via electrowetting operations [Paras. 0095, 0103, 0106, 0121; Figs. 6-7 and 9-10: Note: the parent droplet and the product droplet both meet the limitations of the “partitions”]);
measuring a volume of each partition (the concentration of the product droplet is determined from measured volumes and known concentrations of both parent and diluent droplets and the volumes of the product droplets can also be directly measured [Paras. 0099-0102; 0105: Figs. 6-7 and 9-10]);
changing a condition of the partitions to initiate the digital biological assay, wherein the changed condition results in the biological entities performing a biological process to generate a product substance (the parent droplet is mixed with a diluent droplet to a target concentration, the product droplet is then split into daughter droplets and the daughter droplets are split into reaction droplets wherein the reaction droplets may then be controlled so as to perform a digitized reaction such as a chemical reaction including a PCR reaction or enzyme turnover assay [Para. 0103, 0110, 0128, 00131, 0152-0153; Figs. 7 and 9-10]);
performing the digital biological assay by the steps of:
measuring a partition property and the volume of each partition in real time, wherein the partition property is indicative of the product substance generated by the biological process of any biological entity or entities within a respective partition (the dilution ratio B, concentration Q, and volumes of the parent and product droplets are measured and thus the property is measured in 
determining a concentration of the product substance in each partition based on the measured partition property and the volume (the dilution ratio, concentration and volume are measured in order to determine the concentration of the parent, product, and reaction droplets in order to perform the assays at a multiplicity of concentrations [Paras. 0101-0103 0116, 0128-0129, 0131-0132; Fig. 8]);
categorize the partitions by a number of biological entities contained in each partition based on the determined concentration of the product substance (the digital assays are performed at a multiplicity of concentrations wherein reaction droplets comprising the reaction products are formed at multiple different concentrations such as forming one hundred droplets at each concentration [Paras. 0128-0132; Figs. 8-10; Note: the formation of multiple sets of droplets at a known concentration of product/reaction droplets meets the limitation of “categorizing” the partitions]). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 11-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen, as applied to claims 1 and 24 above, and further in view of Kim et al. (US 2010/0096266 A1).
Regarding claim 11, Hadwen discloses the limitations of claim 1 as discussed previously. 
Hadwen is silent on verifying or otherwise excluding/selecting the droplets in view of their volume and thus fails to expressly disclose the iterations of claim 11. 
Kim discloses a method for real-time feedback control of droplet volume in an electrowetting on dielectric (EWOD) device [abstract; Para. 0003]. Kim teaches the method of isolating a droplet with a defined volume wherein the iteration comprises performing an electrowetting operation to pull sample droplets from a reservoir (droplet 30 is formed from the sample reservoir 40 [Paras. 0036-0038; Figs. 2A-2E]); measuring the volume of the sample droplets with a sensing system on the EWOD device (the droplet volume is measured via capacitance measurements [Paras. 0013-0015, 0039, 0045; Fig. 5]); calculating a mean droplet volume and setting an acceptable range of variation of droplet volume relative to the mean droplet volume and performing an electrowetting operation to isolate partitions within the acceptable range in an assay area of the EWOD device (a target droplet volume is set and the feedback control method generates droplets with a volume having a specific mean volume within a tight range of less than 1% variation wherein the volume of particles would be isolated on the droplet creation sights 50 [Paras. 0048-0049; Fig. 6B]); and performing an electrowetting operation to merge partition outside of the acceptable range back into the sample reservoir (the fluid/excess droplet is pinched off or split off and returned back to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of generating partitions/droplets disclosed by Hadwen to further include the feedback control method taught by Kim, as discussed above, because Kim teaches that such feedback-controlled droplet generation provides the benefit of providing substantially uniform volumes, allows the user to specify said volumes, and permits more accurate and efficient sample dilution and mixing [Para. 0060] and that the droplet volume uniformity is essential in microfluidic systems for them to operate effectively [Para. 0021].
Regarding claim 12, modified Hadwen discloses the limitations of claim 11 as outlined previously. Hadwen further discloses wherein the sensing system comprises integrated impedance sensing circuitry in the EWOD device, and the volume of each sample droplet is determined based on an impedance sensed by the impedance sensing circuit (the sensor circuit 48 can include electrical impedance (e.g., capacitance) wherein the integrated impedance (capacitance) sensor measures the volume with errors of one percent or less [Hadwen, Paras. 0084, 0101-0102, 0141]; Kim also teaches measuring capacitance to determine droplet size wherein one skilled in the 
Regarding claims 13-14, modified Hadwen discloses the limitations of claim 11 as outlined previously. Hadwen, as modified by Kim, further discloses wherein the acceptable range is ± 0.5 standard deviations relative to the mean droplet volume, of instant claim 13, and wherein the acceptable range is ± a percentage relative to the mean droplet volume, of instant claim 14 (Kim teaches wherein when the mean was 243.956 nL volume using the feedback-controlled method, the SD of 0.827 nL with less than 1% variation was an acceptable range [Para. 0048]. Furthermore, given the teachings of Kim wherein the distribution of droplet volume should be kept at an absolute minimum to ensure more accurate and efficient sample dilution and mixing [Para. 0060], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected and utilized as narrow of a standard deviation or percent variation from the mean as possible such that more consistent droplet volumes are used in the EWOD device to ensure accurate and efficient sample dilution/mixing. 
Regarding claim 15
Regarding claim 25, Hadwen discloses the limitations of claim 24 as discussed previously. 
Hadwen is silent on verifying or otherwise excluding/selecting the droplets in view of their volume and thus fails to expressly disclose the iterations of claim 25. 
Kim discloses a method for real-time feedback control of droplet volume in an electrowetting on dielectric (EWOD) device [abstract; Para. 0003]. Kim teaches the method of isolating a droplet with a defined volume wherein the iteration comprises performing an electrowetting operation to pull sample droplets from a reservoir (droplet 30 is formed from the sample reservoir 40 [Paras. 0036-0038; Figs. 2A-2E]); measuring the volume of the sample droplets with a sensing system on the EWOD device (the droplet volume is measured via capacitance measurements [Paras. 0013-0015, 0039, 0045; Fig. 5]); calculating a mean droplet volume and setting an acceptable range of variation of droplet volume relative to the mean droplet volume and performing an electrowetting operation to isolate partitions within the acceptable range in an assay area of the EWOD device (a target droplet volume is set and the feedback control method generates droplets with a volume having a specific mean volume within a tight range of less than 1% variation wherein the volume of particles would be isolated on the droplet creation sights 50 [Paras. 0048-0049; Fig. 6B]); and performing an electrowetting operation to merge partition outside of the acceptable range back into the sample reservoir (the fluid/excess droplet is pinched off or split off and returned back to the reservoir site [Para. 0021]). Kim further teaches that for the droplet and digital microfluidic systems to operate effectively, droplet volume uniformity is essential [Para. 0011] and that the feedback control method of creating droplets offers improved 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of generating partitions/droplets disclosed by Hadwen to further include the feedback control method taught by Kim, as discussed above, because Kim teaches that such feedback-controlled droplet generation provides the benefit of providing substantially uniform volumes, allows the user to specify said volumes, and permits more accurate and efficient sample dilution and mixing [Para. 0060] and that the droplet volume uniformity is essential in microfluidic systems for them to operate effectively [Para. 0021].


Response to Arguments
Applicant's arguments/amendments filed 01/14/2021 with respect to the objections to the specifications and claims have been fully considered and are persuasive. The objections to the specification and claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pg. 13-17, filed 01/14/2021, with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues at various places that Hadwen only teaches a dilution process and fails to teach an assay. For instance, Applicant argues on Pg. 14 that “Even if dilution can be considered a form of partitioning in relation to the claimed invention, Hadwen at most teaches only the first three steps of independent claim 1, and thus only the claimed first volume measurement" and that “Although Hadwen states that the two volumes of the parent and product droplets are measured, such Hadwen measurements go to the generation of the analogous sample reservoir and partitions, and not as to performing the actual assay”. Applicant further argues on Pg. 15 that “independent claim 1 recites "changing a condition of the partitions to initiate the digital biological assay, wherein the changed condition results in the biological entities performing a biological process to generate a product substance" and that “the dilution process itself does not constitute a "biological process to generate a product substance". Again, on Pg 15 Applicant argues that “the Hadwen dilution methods are all preparation operations to prepare the assay droplets, and not part of the assays themselves that subsequently are performed. Hadwen does not describe actual assay methods in great detail because Hadwen's focus is to improve dilution methods in preparation of droplets for an assay, and Hadwen otherwise is not heavily directed to performing the actual assay itself.”

Examiner’s Response #1
Examiner respectfully disagrees. It is first noted that by broadest reasonable interpretation performing dilutions for analysis is part of the assay. Thus, the dilution of the droplets and analysis would all be considered part of the assay. However, even if one were not to interpret the dilution as part of the assay, Examiner notes that Hadwen discloses the dilution step as also performing chemical reactions as part of the assay. For instance, Fig. 7 and Paras. 0107-0116 detail the method of dilution/reaction wherein in Para. 0110 the droplet has a measured concentration that constitutes a reaction droplet that is used to participate in an assay reaction. Para. 0116 further states that reaction droplets may be further arranged to perform assay reactions with calibration to a standard curve wherein the target species are reacted with the reaction droplets and the concentration of the target species is plotted and the output of the assay is plotted. It is further noted that the “environmental change” that initiates the “biological process” that is claimed as part of the “biological assay” is described in the instant specification Pg. 29 as including the addition of an extra chemical component (i.e., a reaction droplet) that alters a property of the partition including an optical property, chemical property or some other physical property. Hadwen clearly discloses the droplet constituting a “reaction droplet” that “is used to participate in an assay reaction” and further discloses changes in an optical signal (i.e., optical property) and would also inherently comprise changes in the chemical and/or physical property (i.e., a chemical reaction has occurred). 


Applicant’s Argument #2
Applicant argues on Pg. 16 that “Kim describes a droplet dispensing operation that may employ a feedback mechanism to ensure that dispensed droplets are of a particular volume. This volume feedback operation of Kim does not equate to iterative steps as claimed of isolating volume-acceptable droplets for the assay and merging volume-unacceptable droplets back into the sample reservoir, and repeating such partitioning steps until a sufficient portion of the sample reservoir is partitioned. Accordingly, claims 11-15 and 25 are patentable on such bases in addition to the reasons above by dependency on independent claims 1 and 24”.
Examiner's Response #2
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of record relies upon the modification of the method disclosed by Hadwen to include the feedback teachings of Kim. Hadwen clearly discloses monitoring the volume of the droplets before and after droplets have been split/combined as discussed previously. Kim teaches a feedback system that ensures a specific volume of sample is obtained whereby the excess volume is returned back to the sample reservoir. Kim further teaches that for the droplet and digital microfluidic systems to operate effectively, droplet volume uniformity is essential [Para. 0011] and that 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOSHUA L ALLEN/Examiner, Art Unit 1795                      

/MARIS R KESSEL/Primary Examiner, Art Unit 1795